            Case 2:19-cv-02096-JAR Document 71 Filed 05/13/21 Page 1 of 9




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 APRIL PFANNENSTIEL,

               Plaintiff,

               v.                                          Case No. 19-02096-JAR

 MARS WRIGLEY CONFECTIONARY US,
 LLC,

               Defendant.


                                   MEMORANDUM AND ORDER

       Plaintiff April Pfannenstiel filed this action against her former employer, Defendant Mars

Wrigley Confectionary US, LLC (“Mars”), alleging retaliation under Title VII of the Civil

Rights Act of 1964 and the Family and Medical Leave Act (“FMLA”), and retaliatory discharge

under Kansas law. On January 29, 2021, the Court issued a Memorandum and Order granting in

part and denying in part Mars’s motion for summary judgment.1 This matter is now before the

Court on Mars’s Motion for Reconsideration (Doc. 68). For the reasons discussed below, the

Court denies the motion.

I.     Background

       The underlying facts are set forth in detail in the Court’s summary judgment order and

are not repeated at length here.2 In short, this case stems from the termination of Pfannenstiel’s

employment in 2018. Pfannenstiel claims that Mars fired her in retaliation for reporting sexual

harassment and retaliatory harassment, using FMLA leave, and filing a workers’ compensation




       1
           Doc. 64.
       2
           See id. at 5–15.
             Case 2:19-cv-02096-JAR Document 71 Filed 05/13/21 Page 2 of 9




claim. Based on these allegations, Pfannenstiel brought three claims against Mars: (1) retaliation

under Title VII; (2) retaliation under the FMLA; and (3) retaliatory discharge under Kansas law.

         Mars then moved for summary judgment on all three claims, arguing that Pfannenstiel

could not establish a prima facie case on any of her claims and, even if she could, she could not

show that Mars’s stated legitimate, non-retaliatory reason for terminating her employment was

merely pretextual. On January 29, 2021, the Court granted summary judgment in favor of Mars

on the FMLA retaliation and retaliatory discharge claims, but it denied summary judgment on

the Title VII retaliation claim. The Court found that Pfannenstiel had met her prima facie burden

and that a genuine dispute of material fact exists as to whether Mars’s stated reason for

terminating her employment was a pretext for retaliation. Mars now asks the Court to reconsider

that denial.

II.     Legal Standard

         D. Kan. Rule 7.3(b) governs motions to reconsider non-dispositive orders, while Fed. R.

Civ. P. 59(e) and 60 govern motions to reconsider dispositive orders.3 A party may seek

reconsideration on the following grounds: (1) an intervening change in controlling law; (2) the

availability of new evidence; or (3) the need to correct clear error or prevent manifest injustice.4

While a motion to reconsider is available where the court has “misapprehended the facts, a

party’s position, or the controlling law,” such a motion does not permit a party to “revisit issues




         3
         D. Kan. Rule 7.3; Coffeyville Res. Refin. & Mktg., LLC v. Liberty Surplus Ins. Corp., 748 F. Supp. 2d
1261, 1264 (D. Kan. 2010).
         4
          D. Kan. Rule 7.3(b); Servants of Paracelete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000) (citing
Brumark Corp. v. Samson Res. Corp., 57 F.3d 941, 948 (10th Cir. 1995)); see Fears v. Unified Gov’t of Wyandotte
Cnty., No. 17-2668-KHV, 2018 WL 5435403, at *1 (D. Kan. Oct. 29, 2018) (“In considering [a motion to reconsider
an order disposing of some but not all claims], the Court applies the legal standards of Rule 59(e) . . . and D. Kan.
Rule 7.3, which are essentially identical.”).




                                                         2
             Case 2:19-cv-02096-JAR Document 71 Filed 05/13/21 Page 3 of 9




already addressed or to advance arguments that could have been raised in prior briefing.”5 “A

party’s failure to present its strongest case in the first instance does not entitle it to a second

chance in the form of a motion to reconsider.”6 Whether to grant a motion for reconsideration is

left to the court’s discretion.7

III.    Discussion

        Mars moves for reconsideration under the third basis for relief––the need to correct clear

error or prevent manifest injustice. Mars asserts that the Court erred (1) “in ruling that

[Pfannenstiel] and [Jacob] Edwards were similarly-situated” employees who “violated rules of

comparable seriousness,” and (2) “in concluding that Mars should have waited to receive the

police report before terminating [Pfannenstiel].”8 Based on these asserted errors in the Court’s

pretext analysis, Mars asks the Court to grant its motion and enter judgment in its favor on

Pfannenstiel’s Title VII retaliation claim.

        At the outset, the Court notes that its finding that Pfannenstiel met her summary

judgment burden of showing pretext did not depend on comparator evidence. And the Court did

not conclude––contrary to Mars’s assertion––that Mars should have waited to receive the police

report before terminating Pfannenstiel’s employment. At summary judgment, Mars claimed that

it fired Pfannenstiel for lying to Associate Relations Manager Nichole Phillips during a company

investigation, “which is an integrity issue in violation of [its] policies.”9 In particular, Mars




        5
            Coffeyville, 748 F. Supp.1264 (citing Servants of Paraclete, 204 F.3d at 1012).
         6
           A.H. ex rel. Hohe v. Knowledge Learning Corp., No. 09-2517-DJW, 2011 WL 1466490, at *4 (D. Kan.
Apr. 18, 2011) (quoting Sithon Mar. Co. v. Holiday Mansion, 177 F.R.D. 504, 505 (D. Kan. 1998)).
        7
          Coffeyville, 748 F. Supp. 2d at 1264 (citing In re Motor Fuel Temperature Sales Pracs. Litig., 707 F.
Supp. 2d 1145, 1166 (D. Kan. 2010)).
        8
            Doc. 69 at 2, 7.
        9
            Doc. 54 ¶ 93.




                                                           3
             Case 2:19-cv-02096-JAR Document 71 Filed 05/13/21 Page 4 of 9




alleged that Pfannenstiel made three false statements: (1) that a detective informed Pfannenstiel

that Edwards filed the police report; (2) that Edwards reported that Pfannenstiel and a former

coworker hated Mars and planned to “shoot up the property”;10 and (3) that Pfannenstiel was

arrested because officers had been unable to contact her to discuss the allegations in the police

report. Pfannenstiel made these three statements to Phillips over the phone after Phillips asked

her why a detective from the Topeka Police Department had shown up at work to speak with her.

The Court found that Pfannenstiel had provided evidence that calls into question whether Phillips

honestly believed that Pfannenstiel had lied to her and acted in good faith on that belief, making

summary judgment inappropriate. Thus, even if the Court were to agree that it erred in finding

that Pfannenstiel had produced evidence that she was treated differently from a similarly situated

employee who violated work rules of comparable seriousness, she still provided sufficient

pretext evidence to survive summary judgment.

        A.         Comparator Evidence

        Under Title VII, a plaintiff may show pretext with evidence that she “was treated

differently from similarly-situated employees” who violated work rules of comparable

seriousness.11 At the summary judgment stage, Mars did not respond to Pfannenstiel’s argument

that she and Edwards were similarly situated. Nor did Mars respond to Pfannenstiel’s argument

that its failure to discipline or terminate Edwards for “ma[king] a bogus police report against”

her is evidence that she was treated differently.12 Mars offers no explanation for its failure to

rebut these arguments earlier, and it is well-settled that a motion for reconsideration is not a


        10
             Doc. 54-10 at 22.
        11
           Crowe v. ADT Sec. Servs., Inc., 649 F.3d 1189, 1196 (10th Cir. 2011) (citing Swackhammer v.
Sprint/United Mgmt. Co., 493 F.3d 1160, 1167–68 (10th Cir. 2007)); see also Smothers v. Solvay Chems., Inc., 740
F.3d 530, 540 (10th Cir. 2014).
        12
             Doc. 59 at 48.




                                                        4
             Case 2:19-cv-02096-JAR Document 71 Filed 05/13/21 Page 5 of 9




vehicle to advance arguments that could have been made before the entry of judgment.13

Nevertheless, Mars now asserts for the first time that Edwards was not similarly situated to

Pfannenstiel and that Edwards did not violate company policy at all. Mars’s attempt to use its

motion for reconsideration to raise arguments that it could have presented at the summary

judgment stage, but did not, is itself grounds for denial of the motion.

        But even if the Court were to consider the arguments in Mars’s motion for

reconsideration, they would not change the outcome. First, Mars asserts that Pfannenstiel and

Edwards were not similarly situated employees because, unlike Pfannenstiel, Edwards is a

qualified individual with a disability who is protected by the American with Disabilities Act

(“ADA”). And after learning about Pfannenstiel’s prior criminal charges, Edwards requested a

medical accommodation “to not work near” her because he claimed he felt unsafe.14

Pfannenstiel, Mars observes, made no similar medical accommodation requests. In Mars’s view,

Edwards’s “ADA-qualified disability gave him ADA protection with regard to his complaints

about [Pfannenstiel], a protection that [Pfannenstiel] did not have.”15

        For Title VII purposes, “[a]n employee is similarly situated to the plaintiff if the

employee deals with the same supervisor and is subject to the ‘same standards governing

performance evaluation and discipline.’”16 “A court should also compare the relevant

employment circumstances, such as work history and company policies, applicable to the

plaintiff and the intended comparable employees in determining whether they are similarly




        13
             See Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).
        14
             Doc. 69 at 3.
        15
             Id. at 3–4.
        16
           Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220, 1232 (10th Cir. 2000) (quoting Aramburu v.
Boeing Co., 112 F.3d 1398, 1404 (10th Cir. 1997)).




                                                          5
              Case 2:19-cv-02096-JAR Document 71 Filed 05/13/21 Page 6 of 9




situated.”17 Despite correctly stating the applicable law, Mars does not argue that Edwards dealt

with a different supervisor than Pfannenstiel or that Edwards was subject to different standards

governing performance evaluation and discipline. In fact, it is uncontroverted that Pfannenstiel

and Edwards “worked the same shift on the same team with the same supervisor.”18 To the

extent Mars is now arguing that the two were not similarly situated because their employment

circumstances differed, no evidence suggests––and Mars does not contend––that Edwards’s

ADA-qualifying disability or medical accommodation request somehow exempted him from

Mars’s policies relating to integrity and honesty. A jury could reasonably conclude that, in all

relevant respects, Edwards and Pfannenstiel were similarly situated.

         Second, Mars asserts the Court erred in concluding that Pfannenstiel had established a

genuine issue of material fact as to whether she was treated differently than Edwards for conduct

of comparable seriousness. For context, Pfannenstiel complained to Mars that she believed

Edwards had filed a false police report against her in retaliation for “[getting] some of his friends

fired” after she reported sexual harassment.19 Mars later received a copy of the first page of a

Non Criminal Incidents Report issued by the Topeka Police Department confirming that

Edwards had filed the police report.20 That first page states that Edwards accused Pfannenstiel of

making “disturbing comments”––“while they were both [at] work[]”––about “wanting to kill




         17
              Aramburu, 112 F.3d at 1404.
         18
              Doc. 63 ¶ 18.
         19
              Doc. 54-10 at 10–11.
         20
            In its summary judgment order, the Court suggested that Mars received the entirety of the Non Criminal
Incidents Report, which consisted of two pages, after Pfannenstiel was terminated. The Court clarifies that Mars did
not receive the second page of the report until it was produced in discovery in this case. Thus, prior to this litigation,
Mars had not seen the following conclusion set forth on the second page: “I see no evidence that would lead me to
prolong this case. Nothing Mr. Edwards said leads me to believe that she poses a threat to him or anyone else. This
case will be closed at this time.” Doc. 59-15 at 3.




                                                            6
             Case 2:19-cv-02096-JAR Document 71 Filed 05/13/21 Page 7 of 9




people, being involved in drive-by shootings, and hanging out with a killer.”21 It also indicates

that law enforcement spoke with Pfannenstiel about the allegations, and what she reported to the

police is similar to what she told Mars: that “Edwards [was] angry with her because of an

ongoing issue she had with sexual harassment involving two of their co-workers” who were then

“disciplined or removed from their positions.”22 Yet, Mars admits in its motion to reconsider

that it never even conducted an investigation to determine whether Pfannenstiel had actually

made those statements at work, or whether Edwards made up the allegations.

        Mars now claims that Edwards did not violate company policy when he filed the police

report against Pfannenstiel because Mars does not have a policy that prohibits employees from

“reporting concerns related to local crimes to the police,” which would be unenforceable as

contrary to public policy.23 Under Kansas law, an employee may not be terminated in retaliation

for “good-faith reporting or threatening to report a serious infraction of rules, regulations, or law

pertaining to the public health, safety and the general welfare by a coworker or employer.”24 But

Pfannenstiel never argued––and the Court, of course, did not find––that Edwards violated some

nonexistent, unenforceable policy against whistleblowing; the focus was on Mars’s polices

relating to integrity and honesty, the same policies under which Mars claims it terminated

Pfannenstiel.

        Mars’s attempt to thread the needle by arguing that Edwards could not have violated

company policy because Mars has no policy against whistleblowing is unavailing for summary

judgment purposes. As Pfannenstiel points out, Mars’s argument rests on an assumption that


        21
             Id. at 2.
        22
             Id.
        23
             Doc. 69 at 4.
        24
           Ali v. Douglas Cable Commc’ns, 929 F. Supp. 1362, 1387 (D. Kan. 1996) (quoting Aiken v. Bus. &
Indus. Health Grp., Inc., 886 F. Supp. 1565, 1573 (D. Kan. 1995)).




                                                      7
            Case 2:19-cv-02096-JAR Document 71 Filed 05/13/21 Page 8 of 9




Edwards engaged in protected whistleblowing, which “must have been done out of a good faith

concern over the wrongful activity reported.”25 But viewing the evidence in the light most

favorable to Pfannenstiel, as the Court must, a jury could reasonably find that Edwards did not

make the report in good faith and that his allegations against Pfannenstiel were false, particularly

in light of his prior conduct toward her. And a jury could also reasonably find that making a

false report to the police that a coworker, while on the job, admitted that she was involved in a

drive-by shooting and wanted to kill people presents “an integrity issue” (to use Mars’s words)

and is of comparable seriousness to making false statements during a company investigation.

       In asserting that Edwards and Pfannenstiel did not engage in conduct of comparable

seriousness, Mars advances the same argument it previously made at summary judgment––that

Phillips honestly believed that Pfannenstiel had lied to her. But again, whether Phillips actually

believed that Pfannenstiel had lied is in dispute. The Court previously addressed this issue at

length, and Mars does not allege that the Court misapprehended its position, the facts, or the

controlling law. The Court will not revisit that issue again here.

       Ultimately, the Court is not convinced that it erred in finding that Pfannenstiel has

established a genuine issue of material fact as to whether she was treated differently from

Edwards, a similarly situated employee, for conduct of comparable seriousness. But in any case,

as explained above, the Court need not and did not base its finding of sufficient evidence of

pretext on comparator evidence.

       B.         Business Judgment

       Perhaps most disconcerting about Mars’s motion for reconsideration is its misconstrual of

the Court’s summary judgment order. Mars asserts that the Court “conclude[ed] that Mars


       25
            Id. at 1389 (quoting Palmer v. Brown, 752 P.2d 685, 690 (Kan. 1988)).




                                                         8
             Case 2:19-cv-02096-JAR Document 71 Filed 05/13/21 Page 9 of 9




should have waited to receive the police report before terminating Plaintiff,” improperly focusing

its inquiry on whether Mars’s investigation was optimal, rather than on whether Mars honestly

believed its stated reason for terminating Pfannenstiel’s employment and acted in good faith on

that belief.26 To be sure, the Court’s role is not to second-guess an employer’s honestly held

business judgment––even if erroneous.27 But the Court simply did not conclude that Mars

should have waited for a copy of the police report before firing Pfannenstiel or otherwise tell

Mars “how [it] should have conducted its investigation.”28 The Court asked whether a

reasonable jury could find Mars’s stated rationale “unworthy of credence and hence infer [Mars]

did not act for the asserted [non-retaliatory] reason[],” and it answered that “determinative

question” in the affirmative.29 Because the Court did not commit clear error, Defendant’s motion

for reconsideration is denied.

        IT IS THEREFORE ORDERED BY THE COURT that Defendant Mars Wrigley

Confectionary’s Motion for Reconsideration (Doc. 68) is denied.

        IT IS SO ORDERED.

        Dated: May 13, 2021

                                                              S/ Julie A. Robinson
                                                              JULIE A. ROBINSON
                                                              CHIEF UNITED STATES DISTRICT JUDGE




        26
             Doc. 69 at 7.
        27
          Dewitt v. Sw. Bell Tel. Co., 845 F.3d 1299, 1308 (10th Cir. 2017) (quoting Young v. Dillon Cos., Inc.,
468 F.3d 1243, 1250 (10th Cir. 2006)).
        28
             Doc. 69 at 8.
        29
             Dewitt, 845 F.3d at 1308 (quoting Crowe v. ADT Sec. Servs., Inc., 649 F.3d 1189, 1196 (10th Cir. 2011)).




                                                          9
